Citation Nr: 1410419	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-35 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation prior to April 20, 2009, and in excess of 10 percent thereafter, for varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from November 1960 to November 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran has claimed service connection for nerve damage of the left leg.  See the November 2008 substantive appeal.  As this claim has not yet been adjudicated by the RO in the first instance, it is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Veteran's paper claims file and Virtual VA e-folder have been reviewed as part of his appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran an additional VA examination to evaluate the current severity of his service-connected varicose veins of the left leg.  On remand, the RO/AMC should also obtain any updated VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected varicose veins of the left leg.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  A specific request should be made for any outstanding treatment records from January 2010 to the present from the Central Alabama Veterans Health Care System in Tuskegee, Alabama.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2. Following completion of the above, schedule the Veteran for a VA examination to address the severity of his varicose veins of the left leg.  The entire virtual and paper claims file must be provided to the examiner for review.  Following a review of the claims file, physical examination of the Veteran, and any clinical testing deemed necessary, the examiner should identify all manifestations of the Veteran's varicose veins of the left leg, specifically noting whether any of the following are present:

a. Intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery;

b. Persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema; 

c. Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; 

d. Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; 

e. Massive board-like edema with constant pain at rest.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



